Allowable Subject Matter
Claims 1 – 3 and 5 – 18 are allowed. The following is an Examiner’s Statement for Reasons for Allowance.
Independent claims 1, 6, and 13 recite subject matter and are allowed based upon the same rationale. Reference is made herein to claim 1 as the representative claim.
Claim 1 recites a method for detecting Quality of Service (QoS) of a border gateway protocol (BGP) anycast cluster by a detection device which includes the detection device exchanging request and responses with an entity server of the BGP anycast cluster and generating detection index data based upon the request and response information correlated with a status code and response time of the server. Claim 1 specifically recites generating detection index data according to the detection-request information and the detection-response information by correlating a status code and a response time of the entity server with the BGP anycast IP address and the IP address of the entity server. 
Applicant’s arguments, found on pages 8 – 10 of Remarks dated 4/10/2022, wherein Applicant alleges, “Bhatia actually fails to disclose generating index data by correlating a status code and a response time of the entity server with the BGP anycast IP address and the IP address of the entity server” and “Dispensa fails to disclose BGP, the BGP anycast IP address and the IP address of the entity server” have been fully considered and found persuasive.
The prior art, taken alone or in combination, fails to teach, suggest, or render obvious claim 1 considered as a whole and further fails to specifically teach generating, by the detection device, detection index data according to the detection-request information and the detection-response information by correlating a status code and a response time of the entity server with the BGP anycast IP address and the IP address of the entity server. Claim 1 recites a novel method of maintaining QoS information within the aforementioned generation of detection index data.
Bhatia et al. (US 2008/0123640 A1), hereinafter “Bhatia”, teaches discovering a particular server with an anycast address for the purpose of managing communications with particular servers for the purpose of quality of service sufficiency (Bhatia Paragraphs [0010] and [0002]). Bhatia specifically teaches a router with associated modules exchanging request and response information with a SIP proxy server in any anycast cluster (Bhatia Paragraphs [0019 – 0029]), and storing information from the response of the server including a record of the SIP proxy server unicast address and other addressing information (Bhatia Paragraphs [0029 – 0030] and Fig. 3). Bhatia, however, fails to teach or suggest generating, by a detection device, detection index data according to the detection-request information and the detection-response information by correlating a status code and a response time of an entity server with the BGP anycast IP address and the IP address of the entity server.
Christian et al. (US 2009/0172192 A1), hereinafter “Christian”, teaches a DNS server which resolves a first request to an anycast server which is the closest available web server of the anycast cluster (Christian Paragraphs [0028 – 0030]) based upon health checks performed for each of the available web servers (Christian Paragraph [0033]). Christian fails to remedy the deficiencies of Bhatia and further fails to teach or suggest generating, by a detection device, detection index data according to the detection-request information and the detection-response information by correlating a status code and a response time of an entity server with the BGP anycast IP address and the IP address of the entity server.
Dispensa et al. (US 2007/0008974 A1), hereinafter “Dispensa”, teaches monitoring server QoS parameters (Dispensa Paragraph [0040]) and ranking servers in a group based upon respective response times and availability statuses of the servers (Dispensa Paragraphs [0042 – 0043] and [0032]). Dispensa fails to remedy the deficiencies of Bhatia and Christian and fails to teach or suggest generating, by the detection device, detection index data according to the detection-request information and the detection-response information by correlating a status code and a response time of the entity server with the BGP anycast IP address and the IP address of the entity server.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571 272 3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454                         

/MOHAMED A. WASEL/               Primary Examiner, Art Unit 2454